DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application repeats a substantial portion of prior Application No. 16/700,550, filed 12/02/2019 and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application (Not a continuation). Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.  
It should be noted that current claims 1-15 have an effective filing date of 11/30/18, claim 18 has an effective filing date of 12/2/2019, and claim 16, 17, 19 and 20 have an effective filing date of 3/22/22.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 16, 17, 19 and 20 are not found in the specification nor in the prior Application No. 16/700,550.  Appropriate Correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for rotating the shell of the projectile and the fluid of the projectile at about the same rate in one embodiment and rotating the fluid about 30% or 15% of the rate of the rotation of the shell in other separate embodiments, does not reasonably provide enablement wherein the fluid rotates 30% or 15% of the rate of the shell and  the fluid of the projectile at about the same rate.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Specifically, Claim 13 requires that the method of rotating the shell of the projectile and the fluid of the projectile at about the same rate. While 14 and 15 are dependent from 13 and claim that they rotate at different rates.  They cannot rotate at the same rate and different rate at the same time. 
Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 recite the limitation “wherein the fluid rotates within about 30% (or 15% regarding claim 15) of the rate of rotation of the shell”. However these claims are dependent from claim 13 which require “rotating the shell of the projectile and the fluid of the projectile at about the same rate.”  It is unclear how they can both rotate at the same rate and a different rate.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 13-15 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-12, 14, 15 and 17 of U.S. Patent No. 11,280,576. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 10-12, 14, 15 and 17 of U.S. Patent No. 11,280,576 anticipate the claims of the instant application.  Specifically, the applicant simply omitted the limitation “the plurality of splines cutting into an outer shell of projectiles moving through the bore” without adding any new limitations.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Claims 19 and 20  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,280,576  in view of Leal et al (US 2006/0254453) [hereinafter Leal]. Leal teaches that it is known in the art for paintballs to be made of a sufficient liquid or powder marking agent to leave a visual indication of impact location on a target.  
Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the combination of Sullivan and Buys  such that the paintball fluid is a powder, in view of Leal, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  The replacement would be expected to yield a marking agent to capable of leaving a visual indication of impact location on a target.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Judson et al (US 7,802,393).
Regarding claims 1-4, Judson discloses a paintball marker including a gun stock, a gun barrel, and a pneumatic system for propelling a projectile through the gun barrel (Col. 1, lines 10-25: “this disclosure relates to guns that propel projectiles using compressed gas as a propellant. More particularly, it relates to an improved gun barrel for use in combination with a gas powered projectile gun firing soft or pliable ammunition such as paint balls or pepper balls. Paint balls have a liquid center covered by a thin plastic or gelatin membrane that maintains the paint ball in an approximately spherical shape”), the gun barrel having body defining a bore to receive projectiles and a plurality of rotating splines positioned in the bore to rotate projectiles travelling through the bore (Fig. 1a; applicant is simply describing a rifled paintball gun).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al (US 2016/0076850) [hereinafter Sullivan] in view of Buys (US 2015/0144018). 
Regarding claims 1-4, 13 and 17, Sullivan discloses a paintball marker (and method of firing projectile from said paintball marker) including a gun stock, a gun barrel, and a pneumatic system for propelling a projectile through the gun barrel (Clearly seen in Fig. 4 and 5), the gun barrel having body defining a bore 36 to receive projectiles (Fig. 5).  Sullivan further discloses a projectile 14 with lands and grooves (Clearly seen in Fig. 18; a fin-stabilized projectile).  
Sullivan does not disclose wherein the bore (barrel) has a plurality of rotating splines positioned in the bore to rotate projectiles (and the fluid inside the paintballs; regarding claims 13 and 17) travelling through the bore.
	Buys teaches an analogous paintball marker with a fin stabilized projectile with lands 24 and grooves 22 which interact with complimentary rifling in the barrel of a paintball gun (Par. 0059: “The annular member 18 furthermore has rifle grooves 22 and lands 24 which may interact with complimentary rifling in the barrel of the paintball gun and furthermore facilitates the spin of the projectile 10 in flight which improves the aerodynamic stability and accuracy of the projectile 10”). 
Applicant should note that the rifling of Buys can be reasonably and broadly construed as rotating splines, since they facilitate the spin of the projectile.  Furthermore, buys clearly shows more than 8 splines, since the projectile has more than 8 lands and grooves with interact with complimentary rifling (Splines) in the barrel of the paintball gun.  (Regarding limitations of claim 2-4).
	It would have been obvious for one having ordinary skill in the art at the time the invention was filed to have modified Sullivan such that the barrel had spines, in view of Buys, to obtain the desired result of spinning the projectile passing through which improves the aerodynamic stability and accuracy of the projectile.  
	Regarding claims 5 and 6, the combination of Sullivan and Buys, as applied to claims 1-4 above, does not expressly disclose wherein the plurality of splines have tip having a radius of 0.005 inches or wherein the plurality of splines have a height of 0.004.
	Applicant should note the dimensions is a matter of design and “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [see also MPEP 2144.05].  Specifically, one having ordinary skill in the art at the time of invention would have realized to use the claimed dimensions, since doing so would have achieved an optimal combination of size to accommodate the proper caliber/size paintball, causing it to rotate.  Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.  
Regarding claim 7, the combination of Sullivan and Buys further teaches wherein the plurality of splines include a pair of sides that define an angle there between of about 90 degrees (Buys: Fig. 1). 
Applicant should note that  the annular member 18 furthermore has rifle grooves 22 and lands 24 which may interact with complimentary rifling.  Since the lands and grooves have sides that are about 90 degrees, the complimentary rifling would also be about 90 degrees. 

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sullivan and Buys, as applied to claims  1-7, 13 and 17 above, and further in view of Kunau.
Regarding claim 8 and 9, the combination of Sullivan and Buys, as applied to claims 1-4 above, does not expressly disclose wherein the twist rate of the plurality of splines is about one revolution per 18 to 48 inches of a length of travel of the gun barrel or the plurality of Splines have about 0.3 to 0.6 twist in the bore.  
Kunau teaches that it is known in the art of barrel rifling to design for various twist rates (Par. 0007: “Rifling is characterized by a twist rate which affect the rate of spin imparted to a bullet. The twist rate is defined as the distance a rifling land takes to complete one full revolution within the barrel. Twist rates vary based on the size, shape and weight of the projectile being fired. A shorter distance twist provides a faster twist, producing a higher spin rate on the projectile. A twist rate of 1 turn in 8 inches (1:8 inches) is faster than a 1:12 inch twist rate. In general, longer twist rate barrels are used with larger diameter, shorter bullets (e.g., spherical lead balls) while relatively longer, small diameter bullets are typically fired through shorter (faster) twist rate barrels. For example, a large diameter muzzle-loading rifle that shoots spherical lead balls might have a low twist rate of 1:48 inches, that is, 1 turn in 48 inches. At the other extreme, pistols--e.g., 9 mm, .357 and .40 caliber--often have a twist rate of approximately 1:10 inches.”)
	It would have been obvious to one having ordinary skill in the art at the time the invneton was filed to have modified the combination of Sullivan and Buys, such that the paintball gun hade splines that have one revolution per 18 to 48 inches of a length of travel of the gun barrel
or  0.3 to 0.6 twists in the bore, to obtain the desired result of controlling the speed of the projectile as it leaves the barrel. 
	Alternatively, Applicant should note the dimensions is a matter of design and “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [see also MPEP 2144.05].  Specifically, one having ordinary skill in the art at the time of invention would have realized to use the claimed dimensions, since doing so would have achieved an optimal combination of size to accommodate the proper caliber/size paintball, causing it to rotate.  Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.  

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sullivan and Buys, as applied to claims  1-7, 13 and 17 above, and further in view of Schlosser (US 2014/0007857).
Regarding claims 10-12, the combination of Sullivan and Buys does not expressly teach 10. wherein the tips of the splines are convex or are rounded.
Schlosser teaches that it is known to provide rifling lands (Splines) as being rounded (convex) ridges (Fig. 4b);  wherein the plurality of splines include adjacent splines cooperating to define a gap therebetween, the gap having a gap width, at least one of the adjacent splines having a base with a base width less than the gap width ( as seen in Fig. 6).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of Sullivan and Buys include adjacent splines cooperating to define a gap therebetween, the gap having a gap width, at least one of the adjacent splines having a base with a base width less than the gap width, such that the spines are rounded/convex and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sullivan and Buys, as applied to claims  1-7, 13 and 17 above, and further in view of Leal et al (US 2006/0254453) [hereinafter Leal].  
Regarding claim 16, The combination of Sullivan and Buys does not teach, wherein the fluid is a powder.
Leal teaches that it is known in the art for paintballs to be made of a sufficient liquid or powder marking agent to leave a visual indication of impact location on a target.  
Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the combination of Sullivan and Buys  such that the paintball fluid is a powder, in view of Leal, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  The replacement would be expected to yield a marking agent to capable of leaving a visual indication of impact location on a target.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641